Case 1:20-cv-01229-STA-jay Document 84 Filed 08/31/21 Page 1 of 4                  PageID 451




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


 JOHN F. CURRAN, III                   )
                                       )
         Plaintiff,                    )    Case No. 1:20-CV-1229-STA-jay
                                       )
 v.                                    )
                                       )
 WEPFER MARINE, INC., OKIE             )
 MOORE DIVING AND                      )
 MARINE SALVAGE, LLC, AND              )
 WESTERN RIVERS BOAT                   )
 MANAGEMENT, INC.                      )
                                       )
          Defendants.                  )



           ORDER DENYING APPEAL OF MAGISTRATE JUDGE’S ORDER


       Before the Court is Defendants’ Objection to and Appeal from Magistrate Judge’s January

28, 2021 “Order Granting in Part and Denying in Part Plaintiff’s Motion for Leave to Amend his

Complaint.” (ECF No. 64.) Defendants request that the Court reconsider a single issue addressed

in Magistrate Judge Jon A. York’s January 28, 2021 order (ECF No. 57.) For the following

reasons, Defendants’ appeal is DENIED, and the Magistrate Judge’s order is AFFIRMED.

       On December 14, 2020, Plaintiff filed a second motion to amend his Complaint (ECF No.

34) which the Magistrate Judge construed as seeking to add the following claims: “(1) unpaid

overtime under the FLSA; (2) ‘back pay’ under the FLSA; (3) discrimination/retaliation under the

FLSA; and (4) discrimination/retaliation under the Seaman’s protection Act (‘SPA’) 46 U.S.C. §

2114.” (ECF No. 57 at ¶ 7.) The Magistrate Judge ruled that futility precluded Plaintiff from

amending his Complaint to incorporate claims based on his back pay claims or



                                               1
Case 1:20-cv-01229-STA-jay Document 84 Filed 08/31/21 Page 2 of 4                        PageID 452




discrimination/retaliation under the SPA. (ECF No. 57 at ¶ 16.) Plaintiff was, however, permitted

to add claims pertaining to unpaid overtime under the FLSA and retaliation under the FLSA. (ECF

No. 57 at ¶ 15.) The latter is what Defendants presently dispute. They argue that an amendment

to set forth a claim of retaliation under the FLSA is likewise futile because the cause of Plaintiff’s

termination has already been adjudicated by the Department of Labor and thus, res judicata

precludes re-litigation of the claim in this Court. Defendants raised this argument in their

opposition to Plaintiff’s second motion and the Magistrate Judge addressed it in his January 28

order. Judge York determined that issue preclusion does not apply, Defendants having failed to

show that Plaintiff had a full and fair opportunity to litigate the precise issue raised in the instant

claim.

         In considering an appeal of a magistrate judge's ruling on a nondispositive pretrial motion,

the Court applies a “clearly erroneous or contrary to law” standard of review. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001) (citing United States v. Raddatz, 447 U.S. 667, 673

(1980)); accord Brown v. Wesley's Quaker Maid, Inc., 771 F.2d 952, 954 (6th Cir. 1985) (citing 28

U.S.C. § 636(b)(1)(a)); see also Fed. R. Civ. P. 72(a) (District judge must consider timely

objections to nondispositive pretrial orders of magistrate judge and modify or set aside any part

of order that is clearly erroneous or is contrary to law.) A finding is “clearly erroneous” when “‘the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake

has been committed.’” Anderson v. City of Bessemer City, North Carolina, 470 U.S. 564, 573

(1985) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). Under

Federal Rule of Civil Procedure 72, parties have fourteen days to file objections to

a Magistrate Judge's order on non-dispositive motions. Fed. R. Civ. P. 72(a). “A party may not

assign as error a defect in the order not timely objected to.” Fed. R. Civ. P. 72(a). What is more,



                                                  2
Case 1:20-cv-01229-STA-jay Document 84 Filed 08/31/21 Page 3 of 4                       PageID 453




“[t]he district judge in the case must consider timely objections and modify or set aside any part of

the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a) (emphasis added).

       The Magistrate Judge determined that collateral estoppel does not preclude Curran from

relitigating the reason for his termination. As the court noted, “Collateral estoppel, otherwise

termed issue preclusion, bars ‘successive litigation of an issue of fact or law actually litigated and

resolved in a valid court determination essential to the prior judgment, even if the issue recurs in

the context of a different claim.’” Arkansas Coals, Inc. v. Lawson, 739 F.3d 309, 320 (6th Cir.

2014) (quoting Taylor v. Sturgell, 553 U.S. 880, 891 (2008)). Generally, the doctrine of collateral

estoppel may be applied to administrative decisions. See B&B Hardware, Inc. v. Hargis Indus.,

575 U.S. 138, 151–52 (2015). For issue preclusion to apply, “(1) the precise issue must have been

raised and actually litigated in the prior proceedings; (2) the determination of the issue must have

been necessary to the outcome of the prior proceedings; (3) the prior proceedings must have

resulted in a final judgment on the merits; and (4) the party against whom estoppel is sought must

have had a full and fair opportunity to litigate the issue in the prior proceeding.” Arkansas Coals,

Inc., 739 F.3d at 320–21 (quoting Georgia-Pacific Consumer Prods. LP v. Four-U-Packaging,

Inc., 701 F.3d 1093, 1098 (6th Cir. 2012)). The Magistrate Judge noted that, in the prior

proceeding before the Department of Labor, Plaintiff’s discrimination/retaliation claim concerned

only his work-related injury and there was no discussion of Plaintiff’s overtime-related

discrimination claim. (ECF No. 57 at ¶ 13.) Therefore, the precise issue of whether Defendants

retaliated against Curran for engaging in protected activity under the FLSA was neither raised nor

litigated in the prior proceeding. Further, Defendants provide no indication that the Department

of Labor would have had jurisdiction to decide Plaintiff’s FLSA claim.




                                                  3
Case 1:20-cv-01229-STA-jay Document 84 Filed 08/31/21 Page 4 of 4                       PageID 454




         This Court finds that the Magistrate Judge did not clearly err or issue a decision that is

contrary to law. In applying the afore-mentioned necessary conditions for the application of issue

preclusion, the Magistrate Judge found that Defendants had failed to show that Plaintiff had a full

and fair opportunity to litigate his overtime-related retaliation claim before the Secretary; that the

precise issue was not raised and actually litigated in the prior proceedings; and that the

determination of the precise issue was not necessary to the outcome of the prior proceedings.

Therefore, issue preclusion necessarily could not apply. This Court concurs that the Department

of Labor inquiry exclusively investigated Plaintiff’s retaliation claim concerning his workplace

injury under the SPA. Indeed, there is no mention of the FLSA or overtime pay. Issue preclusion

applies where the issues in the two cases are indeed identical and the other rules of collateral

estoppel are carefully observed. B & B Hardware, Inc., 575 U.S. 138, 135 S. Ct. 1293, 191 L. Ed.

2d 222. Because the issue litigated in the administrative proceeding is not identical to that raised

in Plaintiff’s instant retaliation claim under the FLSA, the Court affirms the order of the Magistrate

Judge.

         IT IS SO ORDERED.


                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: August 31, 2021.




                                                  4
